DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 29-48 are pending and have been examined in this application. 
This communication is the first action on the merits.

Claim Objections
Claim 45 is objected to because of the following informalities:
Claim 45, lines 3-4 stated “…when radius rod decoupled from the trailing arm”, but should be amended to state –when the radius rod is decoupled from the trailing arm—

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despres-Nadeau et al. (US 20160347137).
Regarding Claim 42, Despres-Nedeau et al. discloses a utility vehicle (see fig. 1), comprising: a frame assembly (12) extending longitudinally (see fig. 1) along a centerline of the vehicle; at least one front ground-engaging member (14) supporting the frame assembly; at least one rear ground-engaging member (18) supporting the frame assembly; a rear axle (530) operably coupled (see fig. 24A) to the rear ground-engaging member; and a rear suspension assembly (20) operably coupled (see fig. 26) to the frame assembly and the at least one rear ground-engaging member, the rear suspension assembly comprising: a trailing arm (350) generally extending longitudinally and operably coupled (see 369 and 378) to the frame assembly and the at least one rear ground-engaging member and including a coupler (378); and at least one steering limit (see 386; the limit with the coupler configured to surround the rear axle) extending from (see figs. 26-27) the coupler of the trailing arm.

Claim 43, Despres-Nedeau et al. discloses the utility vehicle, wherein the steering limit (see 386) is an angled surface (see fig. 27; the interior surface of the limit being angled to align with the knuckle).

Regarding Claim 44, Despres-Nedeau et al. discloses the utility vehicle, wherein the steering limit (see 386) is positioned rearward (see fig. 26) of the rear axle (530).

Regarding Claim 45, Despres-Nedeau et al. discloses the utility vehicle, further comprising a radius rod (354, 358) extending in a generally lateral direction (see figs. 26-27) relative to the centerline of the vehicle and operably coupled (see fig. 26) to the trailing arm (350), wherein the steering limit (see 386) is positioned to contact (see fig. 26; the steering limit being positioned adjacent the rear axle so that as the radius rod decouples from the trailing arm, the axle is forced into contact with the steering limit) a portion of the rear axle (530) when the radius rod is decoupled from the trailing arm.

Regarding Claim 46, Despres-Nedeau et al. discloses the utility vehicle, wherein the steering limit (see 386) is positioned spaced (see fig. 26) from the at least one rear ground-engaging member (18) in normal operation conditions.

Regarding Claim 47, Despres-Nedeau et al. discloses the utility vehicle, further comprising a knuckle (360), wherein the steering limit (see 386) is operable (see figs. 26-27) to contact (Par [0136]; the knuckle is positioned within the space defined by the steering limit 386 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 34-37, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20130277937) in view of Bruehl et al. (US 20150183286).
Regarding Claim 29, Keller et al. discloses a utility vehicle (see fig. 1), comprising: a frame assembly (see 20) extending longitudinally along a centerline of the vehicle (see fig. 1); at least one front ground-engaging member (30) supporting the frame assembly; at least one rear ground-engaging member (30) supporting the frame assembly and including a knuckle (180); a rear axle (see 105) operably coupled to the rear ground-engaging member; and a rear 
However, Keller et al. does not disclose at least one steering limit configured to limit travel of the rear ground-engaging member.
Bruehl et al. teaches a rear suspension assembly for a vehicle, (see fig. 1), comprising a knuckle (2) for supporting a ground-engaging member (see 12), wherein the knuckle comprises a steering limit (39, 40) configured to limit travel of the rear ground-engaging member (Paragraph [0046]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the knuckle of Keller et al. in view of the teachings of Bruehl et al. to include a steering limit on the knuckle, as by doing so, the travel of the rear ground engaging member would be limited, and the steering stop would reduce peak contact forces (Bruehl et al.; Par [0046]) acting on the knuckle when the rear ground-engaging member traveled and created contact between the knuckle and other parts of the rear suspension assembly. 

Claim 30, Keller et al., as modified, discloses the utility vehicle, wherein the knuckle (Keller et al.; 180) defines (Bruehl et al.; see fig. 2) the at least one steering limit (39, 40).

Regarding Claim 31, Keller et al., as modified, discloses the utility vehicle, wherein the at least one steering limit (Bruehl et al.; 39, 40) is positioned rearward (see fig. 2) of the rear axle (Keller et al.; see 105).
Therefore, Keller et al., as modified, does not disclose that the steering limit is positioned forward of the rear axle.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the position of the steering limit of Keller et al., as modified, such that the steering limit was rearranged to be positioned on the forward side of the rear axle rather than the rearward side, as doing so would create more space for other portions of the rear suspension assembly rearward of the rear axle, and also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 34, Keller et al., as modified, discloses the utility vehicle, further comprising a suspension member (Keller et al.; 140) configured to control toe (see fig. 5; 140 and 130 together controlling toe via the knuckle) of the at least one rear ground-engaging member (30) and generally extending longitudinally (see fig. 2) and operably coupled (see 182) to the at least one rear ground-engaging member.

Claim 35, Keller et al. discloses a utility vehicle (see fig. 1), comprising: a frame assembly (see 20) extending longitudinally along a centerline of the vehicle (see fig. 1); at least one front ground-engaging member (30) supporting the frame assembly; at least one rear ground-engaging member (30) supporting the frame assembly and including a knuckle (180); a rear axle (see 105) operably coupled to the rear ground-engaging member; and a rear suspension assembly (see 100) operably coupled (see fig. 2) to the frame assembly and the at least one rear ground-engaging member, the rear suspension assembly comprising: a trailing arm (130) generally extending longitudinally and operably coupled (see fig. 2) to the frame assembly and the at least one rear ground-engaging member.
However, Keller et al. does not disclose at least one steering limit extending from the knuckle.
Bruehl et al. teaches a rear suspension assembly for a vehicle, (see fig. 1), comprising a knuckle (2) for supporting a ground-engaging member (see 12), wherein the knuckle comprises a steering limit (39, 40) extending (see fig. 2; the contour extending from the knuckle to absorb contact) from the knuckle configured to limit travel of the rear ground-engaging member (Paragraph [0046]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the knuckle of Keller et al. in view of the teachings of Bruehl et al. to include a steering limit extending from the knuckle, as by doing so, the travel of the rear ground engaging member would be limited, and the steering stop would reduce peak contact forces (Bruehl et al.; Par [0046]) acting on the knuckle when the rear ground-engaging member traveled and created contact between the knuckle and other parts of the rear suspension assembly. 

Regarding Claim 36, Keller et al., as modified, discloses the utility vehicle, wherein the steering limit (Bruehl et al.; 39, 40) is an angled surface (see fig. 2; the contour surface angled with the knuckle).

Regarding Claim 37, Keller et al., as modified, discloses the utility vehicle, wherein the steering limit (Bruehl et al.; 39, 40) is positioned rearward (see fig. 2) of the rear axle (Keller et al.; see 105).
Therefore, Keller et al., as modified, does not disclose that the steering limit is positioned forward of the rear axle.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the position of the steering limit of Keller et al., as modified, such that the steering limit was rearranged to be positioned on the forward side of the rear axle rather than the rearward side, as doing so would create more space for other portions of the rear suspension assembly rearward of the rear axle, and also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 39, Keller et al., as modified, discloses the utility vehicle, wherein the steering limit (Bruehl et al.; 39, 40) is positioned rearward (see fig. 2) of the rear axle (Keller et al.; see 105).

Claim 40, Keller et al., as modified, discloses the utility vehicle, wherein the steering limit (Bruehl et al.; 39, 40) is integrally formed (Par [0046], lines 10-12) with the knuckle (Keller et al.; 180).

Regarding Claim 41, Keller et al., as modified, discloses the utility vehicle, wherein the steering limit (Bruehl et al.; 39, 40) is coupled (Par [0046], lines 12-14) to the knuckle (Keller et al.; 180).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20130277937) in view of Bruehl et al. (US 20150183286) as applied to claims 29-31, 34-37, and 39-41 above, and further in view of Despres-Nadeau et al. (US 20160347137).
Regarding Claim 32, Keller et al., as modified, discloses the utility vehicle, comprising the trailing arm (Keller et al.; 130). 
However, Keller et al., as modified, does not disclose that the trailing arm defines a steering limit.
Despres-Nadeau et al. teaches a utility vehicle, wherein a trailing arm (350), comprising a coupler (378) is connected to a knuckle (360), the coupler of the trailing arm comprising a steering limit (fig. 27; see 386) extending from (see fig. 27) the coupler for defining a space inside the coupler in which the knuckle is received (Par [0136]; see fig. 26) and therefore limiting travel of a rear axle (560) and a rear ground engaging-member (18).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the trailing arm of Keller et al., as modified, in view of the teachings of Despres-.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20130277937) in view of Bruehl et al. (US 20150183286) as applied to claims 29-31, 34-37, and 39-41 above, and further in view of Schlangen et al. (US 20150343900).
Regarding Claim 33, Keller et al., as modified, discloses the utility vehicle, comprising the at least one steering limit (Bruehl et al.; 39, 40) positioned rearward (see fig. 2) of the rear axle (Keller et al.; 105).
However, Keller et al., as modified, does not disclose a second steering limit positioned forward of the rear axle. 
Schlangen et al. teaches a utility vehicle (see fig. 1) comprising a steering limit (1489) positioned forward of an axle (see fig. 62A; 8) for controlling clearances between components of a suspension assembly (1480) during suspension travel (Par [0252]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the utility vehicle of Keller et al., as modified, in view of teachings of Schlangen et al. to include the steering limit taught by Schlangen et al. on the rear suspension of Keller et al., as modified, such that the second steering limit was positioned forward of the rear axle, as by .

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Despres-Nadeau et al. (US 20160347137) in view of Schlangen et al. (US 20150343900).
Regarding Claim 48, Despres-Nedeau et al. discloses the utility vehicle, comprising the knuckle (360).
However, Despres-Nedeau et al. does not disclose that the knuckle includes a second steering limit extending therefrom. 
Schlangen et al. teaches a utility vehicle (see fig. 1) comprising a steering limit (1489) extending from a knuckle (1488) positioned forward of an axle (see fig. 62A; 8) for controlling clearances between components of a suspension assembly (1480) during suspension travel (Par [0252]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the utility vehicle of Despres-Nedeau et al. in view of teachings of Schlangen et al. to include a second steering limit, as taught by Schlangen et al., on the knuckle of Despres-Nedeau et al., as by doing so, the steering limit would control clearances between components of the rear suspension assembly during suspension travel (Schlangen et al.; Par [0252]).

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616